Citation Nr: 1526609	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-02 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had recognized Guerrilla service from March 1945 through August 1945 and Regular Philippine Army service from September 1945 to February 1946.  In addition, the Veteran served on active duty from April 1946 to April 1949 in the Special Philippine Scouts.  He died in January 1994.  The Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which found that new and material evidence had not been received sufficient to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  In January 2014, the Appellant filed a timely Substantive Appeal (VA Form 9).  
 
By way of background, the Board notes that it denied entitlement to service connection for the Veteran's cause of death in a May 2001 decision.  Rating decisions in January 2004 and May 2010 continued to deny the claim because new and material evidence had not been received to reopen the claim.
  
The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents contained in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.   


FINDINGS OF FACT

1.  The May 2010 rating decision, which continued to deny the Appellant's claim for service connection of the Veteran's cause of death because no new and material evidence was submitted, was not appealed and is final.

2.  Evidence received since the May 2010 rating decision is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the final May 2010 rating decision, which continued to deny the Appellant's claim for service connection of the Veteran's cause of death because no new and material evidence was submitted, is not new and material, and thus the claim for service connection is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).
	
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when the claimant has provided new and material evidence as to another missing element).

In its May 2010 rating decision, the RO continued the denial of service connection for the Veteran's cause of death because there was no probative evidence showing that the Veteran's cause of death, cardiorespiratory arrest due to severe dehydration, was incurred in or related to an event or injury in service.  Notice of that decision was provided in May 2010.  A notice of disagreement was not filed within one year of the notice of that decision.  Moreover, the next correspondence/evidence in the Veteran's claims file is a request by the Appellant to reopen the claim for the Veteran's cause of death submitted in August 2012.  See 38 C.F.R. § 3.156(b) 2014.  Thus, the Board finds that the May 2010 rating decision is final.

The RO determined in its May 2010 decision that new and material evidence had not been received and declined to reopen the Appellant's claim.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision. 38 U.S.C.A. §§ 5108, 7104(b) (2014).  Therefore, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The new evidence received after the May 2010 rating decision includes a March 2001 certification from the Armed Forces of the Philippines Office of the Adjutant General concerning the Veteran's military service; however, the same information was previously provided by the Adjutant General's office, in a different format, in a February 1978 certification.  Thus, this evidence is not new.

In addition, copies of the Veteran's United States Certification of Naturalization and a Department of Justice Immigration and Naturalization Service Request for Certification of Military or Naval Service were submitted after the May 2010 rating decision.  While new, this evidence is not material in that it does not pertain to the reason that the Appellant's claim was denied.  Namely, it does not provide medical evidence relating to whether the Veteran's cause of death might be related to his military service.  The Veteran's citizenship and military service in not in question; therefore, this evidence does not relate to an unestablished fact necessary to substantiate the claim.    

Thus, the Board finds that the Appellant has not submitted any new evidence that is material and not cumulative or redundant of the evidence of record at the time of the May 2010 rating decision.  Accordingly, the Appellant's appeal to reopen the claim of entitlement to service connection for the Veteran's cause of death is denied. 
ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, the appeal is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


